             Case 1:19-cv-11219-PGG Document 38 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKEEM OLIVER,

                             Plaintiff,
                                                                    ORDER
               - against -
                                                              19 Civ. 11219 (PGG)
CITY OF NEW YORK, et al.,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                 As discussed at today’s conference, any Second Amended Complaint (“SAC”) is

to be filed by August 13, 2020.

                 By August 13, 2020, the parties will submit a proposed Case Management Plan.

                 By August 20, 2020, Defendants will submit a letter stating whether they wish to

move to dismiss the SAC and, if so, proposing a briefing schedule that has been discussed with

Plaintiff.

Dated: New York, New York
       August 6, 2020
